DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
Claim(s) 1, 4-9, 12-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kirk U.S. PAP 2017/02195118 A1.
Regarding claim 1 Kirk teaches a system (devices, systems, and/or methods for auto-generating subject suggestions, see abstract) comprising: 
a processor (one or more processors, see par. [0027]); 
and memory storing instructions that, when executed by the processor (The server 104 may comprise memory 202 storing various forms of applications, see par. [0027]), cause the system to perform a set of operations, the set of operations comprising: 
receiving content corresponding to one or more portions of an email (text may be extracted from an email body of an email, displayed through an email creation interface for email composition, to generate a set of n-grams, see par. [0036]); 
determining, based on the one or more portions of the email, one or more email topics (features of n-grams within the set of n-grams may be identified. For example, a feature may correspond to a proper noun feature e.g., a name of a person or business within in n-gram, a date feature e.g., a particular date, date range, or holiday within an n-gram,  an event feature e.g., an n-gram “let's go to the music festival” corresponding to a music festival event,  a location feature e.g., an n-gram “Manhattan”, an identified person feature e.g., an n-gram “George Washington”, etc, see par. [0038]); 

formulating a subject line suggestion based on the one or more email topics and the at least one intent of the email (classifiers, trained using a training set of email body text and email subjects, are used to assign probabilities to the n-grams within the set of n-grams based upon the features, see par. [0039];  a target n-gram may be identified from the set of n-grams based upon the target n-gram having an assigned probability exceeding a threshold. At 410, an email subject suggestion may be created based upon the target n-gram, see par. [0041]); 
and causing the subject line suggestion to be output to a display device (the email subject suggestion may be provided through the email creation interface, see par. [0042]).  

Regarding claim 4 Kirk teaches the system according to claim 1, wherein the intent is at least one of a question, an action, a request for time, or a request for information (a specific action feature e.g., an n-gram “want to go eat pizza for lunch at Pizza Plus” corresponding to a get pizza at Pizza Plus action, see par. [0038]).  
Regarding claim 5 Kirk teaches the system according to claim 1, wherein the one or more portions of the email include the subject line (using a training set of email body text and email subjects to create a set of trained classifiers, see par. [0002]).  
Regarding claim 6 Kirk teaches the system according to claim 1, wherein the set of operations includes: 
selecting a subject line template based on the determined intent of the email (content subject suggestion 812 for the content 808 may be generated based upon the target n-gram. For 812 may suggest that the user label the image sharing post of the image with a subject of “family hiking vacation” when sharing the image through the image sharing website, see par. [0051]); 
and populating one or more slots of the template utilizing the determined one or more email topics to generate the subject line suggestion (the email subject input interface is being dynamically populated with email subject suggestions during email composition, see par. [0043]).  
Regarding claim 7 Kirk teaches the system according to claim 1, wherein the set of operations includes: 
identifying an email sent by a user that is similar to the received content corresponding to one or more portions of the email ( classifiers, trained using a training set of email body text and email subjects e.g., historic emails sent by the user, where feature within email bodies and/or attachments are correlated to actual email subjects used for such emails, see par. [0039]); 
extracting a subject line as a subject line suggestion from the email sent by the user (a higher probability assigned to an n-gram may be a stronger indicator that the user will prefer to use an email subject derived from the n-gram, which may be specified by the classifier based upon the n-gram having features that are preferred by the user for email subjects e.g., an n-gram with a word length feature greater than 5 because the user generally creates email subjects with more than 5 words, an n-gram with a date feature because the user generally includes dates within email subjects when such dates are included within email bodies, an n-gram without a person's name because the user generally does not include people's names within email subjects when such names are included within email bodies, etc, see par. [0039]); 

Regarding claim 8 Kirk teaches the system according to claim 1, wherein the set of operations includes replacing an existing subject line of the email with the subject line suggestion (email subject suggestion may be updated based upon one or more new n-grams derived from a current state of the email at the second point in time, see par. [0043]).  
Regarding claim 9 Kirk teaches a method (devices, systems, and/or methods for auto-generating subject suggestions, see abstract) comprising: 
receiving content corresponding to one or more portions of an email (text may be extracted from an email body of an email, displayed through an email creation interface for email composition, to generate a set of n-grams, see par. [0036]); 
determining, based on the one or more portions of the email, one or more email topics (features of n-grams within the set of n-grams may be identified. For example, a feature may correspond to a proper noun feature e.g., a name of a person or business within in n-gram, a date feature e.g., a particular date, date range, or holiday within an n-gram,  an event feature e.g., an n-gram “let's go to the music festival” corresponding to a music festival event,  a location feature e.g., an n-gram “Manhattan”, an identified person feature e.g., an n-gram “George Washington”, etc, see par. [0038]); 
determining, based on the one or more portions of the email, at least one intent of the email (a specific action feature e.g., an n-gram “want to go eat pizza for lunch at Pizza Plus” corresponding to a get pizza at Pizza Plus action, see par. [0038]); 
410, an email subject suggestion may be created based upon the target n-gram, see par. [0041]); 
and causing the subject line suggestion to be output to a display device (the email subject suggestion may be provided through the email creation interface, see par. [0042]).  
Regarding claim 12 Kirk teaches the method according to claim 9, wherein the intent is at least one of a question, an action, a request for time, or a request for information (a specific action feature e.g., an n-gram “want to go eat pizza for lunch at Pizza Plus” corresponding to a get pizza at Pizza Plus action, see par. [0038]).
Regarding claim 13 Kirk teaches the method according to claim 9, wherein the one or more portions of the email include the subject line (using a training set of email body text and email subjects to create a set of trained classifiers, see par. [0002]).  
Regarding claim 14 Kirk teaches the method according to claim 9, further comprising: selecting a subject line template based on the determined intent of the email (content subject suggestion 812 for the content 808 may be generated based upon the target n-gram. For example, the content subject suggestion 812 may suggest that the user label the image sharing post of the image with a subject of “family hiking vacation” when sharing the image through the image sharing website, see par. [0051]); 
and populating one or more slots of the template utilizing the determined one or more email topics to generate the subject line suggestion (the email subject input interface is being 

Regarding claim 15 Kirk teaches the method according to claim 9, further comprising:
identifying an email sent by a user that is similar to the received content corresponding to one or more portions of the email ( classifiers, trained using a training set of email body text and email subjects e.g., historic emails sent by the user, where feature within email bodies and/or attachments are correlated to actual email subjects used for such emails, see par. [0039]); 
extracting a subject line as a subject line suggestion from the email sent by the user (a higher probability assigned to an n-gram may be a stronger indicator that the user will prefer to use an email subject derived from the n-gram, which may be specified by the classifier based upon the n-gram having features that are preferred by the user for email subjects e.g., an n-gram with a word length feature greater than 5 because the user generally creates email subjects with more than 5 words, an n-gram with a date feature because the user generally includes dates within email subjects when such dates are included within email bodies, an n-gram without a person's name because the user generally does not include people's names within email subjects when such names are included within email bodies, etc, see par. [0039]); 
and updating one or more topics of the subject line suggestions utilizing one or more email topics (email subject suggestion may be displayed within an email subject input interface during email body composition of the email by the user through the email creation interface, see par. [0043]).  
Regarding claim 16 Kirk teaches the method according to claim 9, further comprising receiving content corresponding to one or more portions of an email in response to receiving an 
Regarding claim 17 Kirk teaches the method according to claim 9, further comprising replacing an existing subject line of the email with the subject line suggestion (email subject suggestion may be updated based upon one or more new n-grams derived from a current state of the email at the second point in time, see par. [0043]).    
Regarding claim 18 Kirk teaches a method comprising: 
receiving content corresponding to one or more portions of an email ((text may be extracted from an email body of an email, displayed through an email creation interface for email composition, to generate a set of n-grams, see par. [0036]); 
identifying an email sent by the user that includes content similar to a first portion of content of the one or more portions of the email (( classifiers, trained using a training set of email body text and email subjects e.g., historic emails sent by the user, where feature within email bodies and/or attachments are correlated to actual email subjects used for such emails, see par. [0039]; the email subject suggestion may be displayed at a first point in time, see par. [0043]); 
extracting a subject line from the email sent by the user as a subject line suggestion (a higher probability assigned to an n-gram may be a stronger indicator that the user will prefer to use an email subject derived from the n-gram, which may be specified by the classifier based upon the n-gram having features that are preferred by the user for email subjects e.g., an n-gram with a word length feature greater than 5 because the user generally creates email subjects with more than 5 words, an n-gram with a date feature because the user generally includes dates within email subjects when such dates are included within email bodies, an n-gram without a 
updating one or more topics of the subject line suggestion (email subject suggestion may be displayed within an email subject input interface during email body composition of the email by the user through the email creation interface, see par. [0043]);  
and causing the subject line suggestion to be output to a display device (the email subject suggestion may be provided through the email creation interface, see par. [0042]).  
Regarding claim 19 Kirk teaches the method of claim 16, further comprising: determining, based on a first portion of content corresponding to one or more portions of the email, one or more email topics (the email subject suggestion may be displayed at a first point in time. Responsive to the user modifying the email with a text modification and/or an attachment modification at a second point in time (e.g., adding, removing, or modifying text and/or attachments of the email, see par. [0043]); 
and updating the subject line suggestion based on the determined one or more topics (he email subject suggestion may be updated based upon one or more new n-grams derived from a current state of the email at the second point in time , see par. [0043]).  
Regarding claim 20 Kirk teaches the method of claim 18, further comprising replacing an existing subject line of the email with the subject line suggestion (email subject suggestion may be updated based upon one or more new n-grams derived from a current state of the email at the second point in time, see par. [0043]).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2, 3, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirk U.S. PAP 2017/0295118 A1 in view of Michels EP 3654258 A1.

Regarding claim 2 Kirk does not teach the system according to claim 1, wherein determining the one or more email topics includes: comparing the content to a plurality of emails sent by a user to identify portions common to the received content and at least one email of the plurality of emails; removing the common portions from the received content; and generating a plurality of topic vectors based on the content remaining after removing the common portions.  
In the same field of endeavor Michels teaches the system according to claim 1, wherein determining the one or more email topics includes: comparing the content to a plurality of emails sent by a user to identify portions common to the received content and at least one email of the plurality of emails (Before an email is passed to the smart-routing algorithm, preprocessing is performed. The text data is preprocessed according to the following steps: All email signatures are removed based on a regular expression which finds common email closings e.g. "sincerely", see par. [0050]); 
removing the common portions from the received content (All email signatures are removed based on a regular expression which finds common email closings e.g. "sincerely", see par. [0050]); 
and generating a plurality of topic vectors based on the content remaining after removing the common portions (Each text part may be preprocessed to a preprocessed text part. Herein, preprocessing of an item to a preprocessed item may comprise removing and/or replacing a 
It would be obvious to one of ordinary skill in the art to combine the Kirk invention with the teachings of Michels for the benefit retrieving more accurate topic categories by using clean data, see abstract, and par. [0061].

Regarding claim 3 Kirk teaches the system according to claim 2, wherein the set of operations includes: ranking each topic vector of the plurality of topic vectors based on a similarity to one or more topic vectors provided from a corpus of email (, a target n-gram may be identified from the set of n-grams based upon the target n-gram having an assigned probability exceeding a threshold, see par. [0051]); 
and formulating the subject line suggestion based on a topic vector and ranking ( A content subject suggestion 812 for the content 808 may be generated based upon the target n-gram, see par. [0051]).  
Regarding claim 10 Kirk does not teach the method according to claim 9, wherein determining the one or more email topics includes:  26M&G Docket No. 14917.3820US01 MS Docket No. 4071392-US-NP 
comparing the first portion of content to a plurality of emails sent by a user to identify portions common to the received first portion of content and at least one email of the plurality of emails; 
removing the common portions from the received first portion of content; 
and generating a plurality of topic vectors based on the first portion of content remaining after removing the common portions.  

In the same field of endeavor Michels teaches the system according to claim 1, wherein determining the one or more email topics includes: comparing the content to a plurality of emails sent by a user to identify portions common to the received content and at least one email of the plurality of emails (Before an email is passed to the smart-routing algorithm, preprocessing is performed. The text data is preprocessed according to the following steps: All email signatures are removed based on a regular expression which finds common email closings e.g. "sincerely", see par. [0050]); 
removing the common portions from the received content (All email signatures are removed based on a regular expression which finds common email closings e.g. "sincerely", see par. [0050]); 
and generating a plurality of topic vectors based on the content remaining after removing the common portions (Each text part may be preprocessed to a preprocessed text part. Herein, preprocessing of an item to a preprocessed item may comprise removing and/or replacing a subpart of the item based on a regular expression or an identity. Preferably, for a text part, and more preferably for each text part, a topic category and/or a reference document from each of the at least one document database is selected based on the preprocessed text part, see par. [0032]).  
It would be obvious to one of ordinary skill in the art to combine the Kirk invention with the teachings of Michels for the benefit retrieving more accurate topic categories by using clean data, see abstract, and par. [0061].

Regarding claim 11 Kirk teaches the method according to claim 10, further comprising: ranking each topic vector of the plurality of topic vectors based on a similarity to one or more topic vectors provided from a corpus of email (, a target n-gram may be identified from the set of n-grams based upon the target n-gram having an assigned probability exceeding a threshold, see par. [0051]); 
and formulating the subject line suggestion based on a topic vector and ranking ( A content subject suggestion 812 for the content 808 may be generated based upon the target n-gram, see par. [0051]).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent prior art available on form 892.
Muthuswamy ‘380 teaches extracting a plurality of terms from the plurality of electronic communications, wherein the plurality of terms include subjects, action verbs, adjectives and business objects; identifying variations of each term and grouping the variations for each term to form a dictionary; generating a co-occurrence graph to illustrate relationships between different terms in the plurality of terms; assigning each term with an entity type; identifying an intent for each business object using the co-occurrence graph, see abstract.
Lin ‘107 teaches using neural networks to identify an action based on a received email, see abstract.
Zhang teaches an email subject line generation using the annotated Enron line corpus, see abstract.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Ortiz-Sanchez whose telephone number is (571)270-3711. The examiner can normally be reached Monday- Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ORTIZ-SANCHEZ/Primary Examiner, Art Unit 2656